Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is a non-final office action in response to application 17/034,484. Claim(s) 1-20 are currently pending and have been examined. 

Claim Interpretation
	Claim 16 recites the performance of steps subject to the following conditions precedent “…will not execute the trunk-open command unless the electronic key is received by the communication device coupled to the on-board device of the specific vehicle associated with the courier or the package recipient.” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. Furthermore, the court in, Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed, see MPEP 2111.04(II). Examiner, respectfully, notes that Claim 16 merely requires “wherein the communication device coupled to the on-board device of the specific vehicle associated with the courier or the package recipient will not execute the trunk-open command,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. Examiner, further, notes that for compact prosecution examiner has applied prior art to the above limitation, see the below rejection.

	Claim 19 recites the performance of steps subject to the following conditions precedent “…will only execute the trunk-open command if the electronic key is transmitted from a courier electronic device or from a package recipient electronic device and received….” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. Furthermore, the court in, Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed, see MPEP 2111.04(II). Examiner, respectfully, notes that Claim 19 merely requires “wherein the communication device, when coupled to the on-board device of the specific vehicle associated with the courier or the package recipient will only  execute the trunk-open command,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. Examiner, further, notes that for compact prosecution examiner has applied prior art to the above limitation, see the below rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 14, and 19 recites an entity that is able receive a package delivery request, which, a key will be provided to the courier, sender, and/or recipient. The entity will then update the trunk delivery and then communicate the status of the delivery to a sender, courier, and/or recipient. Independent Claim(s) 1, 14, and 19  as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). Independent Claim(s) 1 and 14 recite “communicating,” “accessing,” “generate an electronic key to be assigned to a specific vehicle associated with a courier or a package recipient,” “receive a request for a trunk delivery from a package sender, the delivery request identifying the package recipient,” “assign the trunk delivery to the courier,” “identify the specific vehicle associated with the courier or the package recipient,” “transmit the electronic key that is assigned to the specific vehicle to at least one of the package sender, the courier, and the package recipient,” “update status of the trunk delivery,” and “communicate with at least one of the package sender, the courier, and the package recipient relating to status of the trunk delivery,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). Claim 19 recites “generating an electronic key to be assigned,” “associating with a vehicle identification number (VIN) of a specific vehicle associated with a courier or a package recipient,” “issuing to the courier or the package recipient so that it may be coupled to the specific vehicle associated with the courier or the package recipient,” “receiving a request for a trunk delivery from a package sender, the delivery request identifying the package recipient,” “identifying the specific vehicle associated with the courier or the package recipient,” “identifying the electronic key assigned that is associated with the VIN of the specific vehicle associated with the courier or the package recipient,” “transmitting the electronic key assigned that is associated with the VIN of the specific vehicle associated with the courier or the package recipient to at least one of the package sender, the courier, and the package recipient,” and “the specific vehicle associated with the courier or the package recipient, will only execute a trunk-open command if the electronic key is transmitted and received,” step(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). For instance, in this case, Independent Claim(s) 1, 14, and 19, are similar to an entity receiving an electronic key to unlock the trunk of a customer, which, the entity will then delivery the package to the users trunk and the status of the delivery will be provided to the user. The mere recitation of generic computer components (Claim 1: a network, an administrator server, a database, and a processor; Claim 14: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; and Claim 19: a communication device and an on-board device) do not take the claims out of the enumerated grouping certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 14, and 19 recites the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “generating,” “receiving,” “assigning,” “identifying,” “transmitting,” “updating,” “communicating,” and “executing,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a network, an administrator server, a database, and a processor; Claim 14: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; and Claim 19: a communication device and an on-board device). Examiner, notes that the network, administrator server, database, processor, communication device, and on-board device are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely generating, receiving, identifying, issuing, and communicating, information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., receiving vehicle information in order to unlock the vehicle in order to deliver a package to that vehicle) thus merely “applying,” the judicial exception. Also, similar to In re Brown, the court
found that the limitations were insignificant extra-solution activity when cutting hair after
first determining the hair style, which, at best was merely insignificant application. Here, applicant has provided that the trunk only after an electronic key has been transmitted, which, at best is merely insignificant application. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., communication device) are considered insignificant extra-solution activity, see above analysis. Similar to, TLI Communications LLC v. AV Auto, the court found that utilizing an intermediary computer to forward information is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the communication device is well-understood, routine, and conventional when the communication device can receive trunk commands via a BLUETOOTH wireless connection (i.e., intermediary computer, see paragraph 0034. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 3-6: The various metrics of Claim(s) 3-6, merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 2: The additional limitation(s) of describing “receiving,” “executing,” and “generating,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “receiving,” and “executing trunk-open commands,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the communication device, on-board device, and workstation. Examiner, notes that the communication device, on-board device, and workstation, are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving, executing, and generating, delivery information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 7 and  11: The additional limitation(s) of describing “executing,” and “receiving,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “the specific vehicle associated with the package recipient will not execute the trunk-open command unless the electronic key is sent,” and “receiving by the specific vehicle associated with the package recipient,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the communication device, on-board device, and courier electronic device. Examiner, notes that the communication device, on-board device, and courier electronic device, are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving, executing, and generating, delivery information which is no more than “applying,” the judicial exception. Furthermore, similar to In re Brown, the court found that the limitations were insignificant extra-solution activity when cutting hair after first determining the hair style, which, at best was merely insignificant application. Here, applicant has provided that the trunk will not open unless the electronic key is sent and received by the specific vehicle associated with the package recipient, which, at best is merely insignificant application. Examiner further, notes that the additional element(s) (i.e., communication device) are considered insignificant extra-solution activity, see above analysis. Similar to, TLI Communications LLC v. AV Auto, the court found that utilizing an intermediary computer to forward information is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the communication device is well-understood, routine, and conventional when the communication device can receive trunk commands via a BLUETOOTH wireless connection (i.e., intermediary computer, see paragraph 0034. For the reasons described above with respect to Claim 7 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 8, 12, 17-18, and 20: The additional limitation(s) of describing “sending,” and “receiving,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “sent,” and “receiving,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the electronic device, communication device, the on-board device, courier electronic device, and the BLUETOOTH wireless connection, respectively. Examiner, notes that the electronic device, communication device, the on-board device, and the BLUETOOTH wireless connection, are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely sending and receiving, delivery information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 8 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 9 and 13: The additional limitation(s) of describing “transmitting,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “transmitting,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the package recipient electronic device, the communication device, and the on-board device. Examiner, notes that the package recipient electronic device, the communication device, and the on-board device, are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely transmitting, delivery information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 9 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 10: The additional limitation(s) of describing “receiving,” and “transmitting,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “receives the electronic key from the administrator or the courier,” and “transmits the electronic key of the specific vehicle associated with the courier,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the communication device and the on-board device, respectively. Examiner, notes that the communication device and the on-board device, are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting, delivery information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 10 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 15: The additional limitation of “generating,” is further directed to a
certain method of organizing human activity, as described in Claim 14. The workstation is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “generating the electronic key,” function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 15 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 16: The additional limitation(s) of describing “assigning,” “associating,” “coupling,” “receiving,” and “executing,” are further directed to a method of organizing human activity, as described above for Claim 14. The recitation of “assigning the electronic key,” “associating with a vehicle identification number (VIN) of the specific vehicle associated with the courier or the package recipient,” “coupling within the specific vehicle associated with the courier or the package recipient, wherein receives and executes trunk-open commands,” and “wherein the specific vehicle associated with the courier or the package recipient will not execute the trunk-open command unless the electronic key is received,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the communication device and on-board device. Examiner, notes that the communication device and on-board device, are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely assigning, receiving, executing and coupling, delivery information which is no more than “applying,” the judicial exception. Furthermore, similar to In re Brown, the court found that the limitations were insignificant extra-solution activity when cutting hair after first determining the hair style, which, at best was merely insignificant application. Here, applicant has provided that the trunk will not open unless the electronic key is sent and received by the specific vehicle associated with the package recipient or courier, which, at best is merely insignificant application. Examiner further, notes that the additional element(s) (i.e., communication device) are considered insignificant extra-solution activity, see above analysis. Similar to, TLI Communications LLC v. AV Auto, the court found that utilizing an intermediary computer to forward information is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the communication device is well-understood, routine, and conventional when the communication device can receive trunk commands via a BLUETOOTH wireless connection (i.e., intermediary computer, see paragraph 0034. For the reasons described above with respect to Claim 16 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	The dependent claim(s) 2-13, 15-18, and 20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), insignificant extra-solution activity, and well-understood, routine, and conventional, which, do not provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-8, 13-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 9,508,204 B2) in view of Oki (JP 2006206225 A) and further in view of Kanaoka et al. (US 2019/0266562 A1).
	Regarding Claim 1, Oz et al., teaches a system for securely delivering a package to a trunk of a vehicle: 
a network configured for communication between an administrator, a plurality of couriers, a plurality of package senders, and a plurality of package recipients. (Column 8, Lines 36-44); (Column 18, Lines 16-21); (Fig. 2A, 2B, and 3A)(Oz et al. teaches a network (e.g., 220) that allows a cloud-based provider site (i.e., administrator), multiple retailer sites (i.e., package senders), one or more delivery entity systems (i.e., couriers), and one or more users to communicate with each other) 
at least one administrator server with a database containing information for the plurality of package senders and the plurality of package recipients. (Column 20, Lines 5-14); and (Fig. 2A)(Oz et al. teaches that the cloud-based system includes a first database in the one or more databases that is configured to contain information for each user (i.e., database containing information for the plurality of package recipients). Oz et al., further, teaches multiple databases that can store retailer site information (i.e., plurality of package senders), see Fig. 2A)
wherein the at least one administrator server has a processor configured to access the database and to execute a set of program instructions causing the processor to (Column 17, Lines, 55-59)(Oz et al. teaches a cloud-based system for secure access to a target vehicle that has one more servers, which the servers have one or more processors. Oz et al., further, teaches that the servers can cooperate with one or more cloud-based databases in the cloud based system):
generate an electronic key to be assigned to a specific  vehicle associated with a courier or a package recipient. (Column 13, Lines 21-36)(Oz et al. teaches generating a next rolling security code (i.e., electronic key). The cloud based system generates the next rolling security code and provides the next rolling security code to the universal key fob of the delivery person, which the delivery person can transmit the code to the vehicle and unlock the vehicle (i.e., electronic key assigned to a specific vehicle associated with a package recipient). Examiner, respectfully, notes that the second key is the previously used rolling security key of the security system of the users vehicle (e.g., target vehicle), which will be provided to the delivery person)
receive a request for a trunk delivery from a package sender, the delivery request identifying the package recipient. (Column 10, Lines 52-67) and (Column 11, Lines 1-3)(Oz et al. teaches a user uses a mobile device to access a retailer’s website (i.e., a package sender). The retailer’s website collects order information including the products selected. The user device will submit shipping information to the retailer’s website that includes the vehicle VIN information (i.e., identifying the package recipient). Oz et al., further, teaches that the retailer’s website (i.e., package sender) will then send the shipping information to the package delivery system)

identify the specific vehicle associated with the courier or the package recipient. (Column 14, Lines 18-28 and 55-64)(Oz et al. teaches two threshold distance will be determined between the delivery vehicle and the target vehicle. Oz et al., further, teaches when a close proximity by a first distance is established between the package delivery vehicle and the target vehicle is established then the target vehicle can be sent a command to produce an alert in order to help the delivery service providers driver locate the exact vehicle in the parking lot (i.e., identify the specific vehicle of the package recipient))
transmit the electronic key that is assigned to the specific vehicle to at least one of the package sender, the courier, and the package recipient. (Column 14, Lines 55-64); and (Column 15, Lines 24-28)(Oz et al. teaches a GPS-based proximity system in the cloud based system can use the coordinates of the package delivery vehicle and the target vehicle in order to calculate the distance between the package delivery vehicle and the target vehicle. The system will then supply a next rolling security code of the security system of the target vehicle, which, will then open one or more doors of the target vehicle such as the trunk (i.e., transmit the electronic key that is assigned to the specific vehicle to the package recipient))

communicate with at least one of the package sender, the courier, and the package recipient relating to status of the trunk delivery. (Column 15, Lines 43-55 and 59-67)(Oz et al. teaches after the package delivery person stores the package into the target vehicle trunk then a commend will be sent to the target vehicle to the lock the vehicle. Oz et al., further, teaches that the delivery person will send a delivery confirmation to the delivery system and the confirmation can also be sent to the user (i.e., communicate the package recipient relating to status of the trunk delivery))
	With respect to the above limitations: Oz et al. teaches a security code that can be generated, which will be provided to the delivery person once the delivery person is a certain distance away from the target vehicle. Oz et al., further, teaches that the system will identify the target vehicle once the delivery person is a certain distance away and once the package is delivered the recipient will be provided a delivery confirmation. However, Oz et al., doesn’t explicitly teach that the trunk delivery will be assigned to a courier and that the delivery completion status will be updated. 
	But, Oki in the analogous art of delivering an article to a trunk, teaches assign the trunk delivery to the courier. (Paragraph 0026)(Oki teaches a trunk delivery by a courier. further, teaches when the system can handle delivery data common to a plurality of delivery companies then a desired delivery company will be designated (i.e., assign the trunk delivery to the courier))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery being performed by a delivery services of Oz et al., by incorporating the teachings of designating a delivery company from a plurality of delivery companies for making a trunk delivery of Oki, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the delivery process by allowing delivery workers the opportunity to easily and quickly perform the authentication process when delivering packages. (Oki: Paragraph 0056)
	With respect to the above limitations: while Oki teaches a system that will designate a delivery company for a trunk delivery. However, Oz et al. and Oki, do not explicitly teach updating the status of the trunk delivery. 
	But, Kanaoka et al. in the analogous art of vehicle delivery, teaches update status of the trunk delivery. (Paragraph(s) 0107-0109 and 0129)(Kanaoka et al. teaches key information will be sent to a delivery person terminal, see paragraph 0098. Kanaoka et al., further, teaches the vehicle compartment can be unlocked and locked, which, the system can determine there is a difference in the luggage compartment and the server can record loading completion information such as the hour information of the loading completion. Kanaoka et al., also, teaches that after the acceptance completion notice is recorded, the “COMPLETION,” status is recorded in the requester status of the sharing management information and the business operator status)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system of providing a delivery completion notification to the server and a recipient of Oz et al. and a trunk delivery system that will send a delivery conformation to a recipient of Oki, by incorporating the teachings of a system that record the status of the delivery after the delivery is completed in the business operator and requester status management information of Kanaoka et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service to a plurality of users that use the luggage compartment of a vehicle. (Kanaoka et al.: Paragraph 0008)

	Regarding Claim 2, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 1 and 
a communication device configured to be coupled to an on-board device within the specific vehicle associated with the courier or the package recipient. (Column 26, Lines 18-23)(Oz et al. teaches hardware and software that can take control of a vehicle such as activating electromechanical mechanisms that are part of the vehicle. Oz et al., further, teaches the vehicle includes an on-board computing system (i.e., on-board device). Oz et al., also, teaches a RKE module of the target vehicle can receive a rolling security key through the vehicle transceiver (I.e., communication device)) 


	With respect to the above limitations: while Oz et al. teaches an in-vehicle communication device that is a part of a vehicle, which rolling security key will be generated and provided to the target vehicle RKE module. However, Oz et al., doesn’t explicitly teach the communication device receives and executes trunk open commands. Oz et al., also, doesn’t explicitly a work station. 
	But, Oki in the analogous art of delivering an article to a trunk, wherein the communication device receives and executes trunk-open commands. (Paragraph 0017, 0036-0037, and 0039)(Oki teaches an in-vehicle communication device as the vehicle communication device that is able to perform the drive control by sending a control signal to the trunk control unit. Oki, further, teaches that the in-vehicle communication device communicates with the DSRC communication device mounted in a vehicle. Examiner, respectfully, notes that the delivery person can transmit a delivery signal to the in-vehicle communication device, which, the in-vehicle communication device will match the codes and then unlock the trunk of the vehicle, see paragraph(s) 0036-0037 and 0039)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system, which the vehicle includes  an on-board device for receiving information of Oz et al., by incorporating the teachings of a vehicle communication device that is able to perform trunk open commands of Oki, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a more convenient delivery for a recipient.  (Oki: Paragraph 0031)
	With respect to the above limitations: while Oki teaches a communication device that is able to receive a code that will communicate with a DSRC communication device that will open a trunk on the vehicle. However, Oz et al. and Oki, doesn’t explicitly teach a work station.
	But, Kanaoka et al. in the analogous art of trunk delivery, teaches a work station (Paragraph(s) 0045, 0160)(Kanaoka et al. teaches a center server that includes a workstation that manages the key information allowing the locking and unlocking of the vehicle. Examiner, respectfully, notes that the center server is able to generate the one-time key by encrypting the key ID)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that includes a cloud based system for generating a rolling security key and providing it to an RKE module of a vehicle of Oz et al. and a communication device that communicates with a DSRC communication device that is able to provide a code to the vehicle for opening the trunk of Oki, by incorporating the teachings of a center server that includes a workstation that is able to generate an electronic key for a trunk delivery vehicle of Kanaoka et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service to a plurality of users that use the luggage compartment of a vehicle. (Kanaoka et al.: Paragraph 0008)
	
	Regarding Claim 3, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 2.
	However, Oz et al./Oki, do not explicitly teach wherein the communication device is associated with the vehicle identification number (VIN) of the vehicle associated with the courier or the package recipient.
	But, Kanaoka et al. in the analogous art of trunk delivery, teaches wherein the communication device is associated with the vehicle identification number (VIN) of the vehicle associated with the courier or the package recipient. (Paragraph(s) 0074 and 0122)(Kanaoka et al. teaches a communication device that is mounted in a vehicle, which vehicle attribute information about the vehicle on which the communication device is mounted can be extracted. Kanaoka et al., further, teaches that the vehicle attribute information includes the car manufacturing number (i.e., VIN)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes a user that provides their VIN information of Oz et al. and a vehicle delivery system that includes information about a vehicle of Oki, by incorporating the teachings of a vehicle communication device that includes vehicle attribute information that includes manufacturing number information of Kanaoka et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service to a plurality of users that use the luggage compartment of a vehicle. (Kanaoka et al.: Paragraph 0008)

	Regarding Claim 5, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 2 and a courier electronic device for transmitting trunk-open commands to the communication device coupled to the on-board device of the specific vehicle associated with the package recipient.  (Column 4, Lines 38-45); and (Column 15, Lines 8-15 and 24-31)(Oz et al. teaches once the package delivery person is within the target vehicles proximity then a rolling security code will be sent to the package delivery person device. Oz et al., further, teaches the delivery person will then send the rolling security code to the target vehicle to open one or more doors of the target vehicle such as the target vehicles trunk. Oz et al., also, teaches that the rolling security code will be sent to the RKE module of the target vehicle to unlock the vehicle)
	Regarding Claim 6, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 5 and wherein the courier electronic device
receives the electronic key from the administrator or the package recipient. (Column 15, Lines 7-12)(Oz et al. teaches a cloud based system (i.e., administrator) that will send a rolling security code to the client device of the package delivery person)
transmits the electronic key to the communication device coupled to the on-board device of the specific vehicle associated with the package recipient. (Column 4, Lines 38-45); and (Column 15, Lines 24-31)(Oz et al., further, teaches the delivery person will send the rolling security code to the target vehicle to open one or more doors of the target vehicle such as the target vehicles trunk. Oz et al., also, teaches that the rolling security code will be sent to the RKE module of the target vehicle to unlock the vehicle)

	Regarding Claim 7, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 6 and wherein the communication device coupled to the on-board device of the specific vehicle associated with the package recipient will not execute the trunk-open command unless the electronic key is sent from the courier electronic device and received by the communication device coupled to the on-board device of the specific vehicle associated with the package recipient. (Column 4, Lines 38-45); and (Column 15, Lines 24-38)(Oz et al. teaches the delivery person will send the rolling security code to the target vehicle to open one or more doors of the target vehicle such as the target vehicles trunk, which will open the trunk so the delivery person can store the package into the vehicle.. Oz et al., also, teaches that the rolling security code will be sent to the RKE module of the target vehicle to unlock the vehicle)

	Regarding Claim 8, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 7 and wherein the electronic key is sent and received between the courier electronic device and the communication device coupled to the on-board device of the specific vehicle associated with the package recipient via short range BLUETOOTH wireless connection. (Column 4, Lines 38-45); (Column 15, Lines 24-38); and (Column 29, Lines 23-31)(Oz et al. teaches the delivery person will send the rolling security code to the target vehicle to open one or more doors of the target vehicle such as the target vehicles trunk, which will open the trunk so the delivery person can store the package into the vehicle.. Oz et al., also, teaches that the rolling security code will be sent to the RKE module of the target vehicle to unlock the vehicle. Examiner, respectfully, notes that wireless communication circuit exchanges between the mobile client device and the vehicle happen using Bluetooth, see Column 29, Lines 23-31)

	Regarding Claim 13, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 2.
	However, Oz et al./Oki, do not explicitly teach a package recipient electronic device for transmitting trunk-open commands to the communication device coupled to the on-board device of the vehicle associated with the package recipient. 
	But, Kanaoka et al. in the analogous art of trunk delivery, teaches a package recipient electronic device for transmitting trunk-open commands to the communication device coupled to the on-board device of the vehicle associated with the package recipient. (Paragraph(s) 0033, 0047, and 0097-0098)(Kanaoka et al. teaches the center server will issue the authentication information for allowing the locking and unlocking the vehicle. The one-time key will be transmitted to the requester terminal for unlocking the luggage compartment of the vehicle. Kanaoka et al., further,  teaches communication device and an in-vehicle device that is a part of a vehicle. The request user is able to unlock the luggage compartment using a one-time key and the key information is sent to the sharing management server after the communication device mounted on the vehicle detects the unlocking notice)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes providing a key to the trunk of a vehicle for deliver/collect a package of Oz et al. and a vehicle delivery system that includes providing a key to a vehicle to deliver a package of Oki, by incorporating the teachings of a trunk delivery system that includes providing a recipient with a code, which the code will be provided to the communication device of the vehicle to unlock the trunk for the recipient to retrieve a package from the vehicle of Kanaoka et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service to a plurality of users that use the luggage compartment of a vehicle. (Kanaoka et al.: Paragraph 0008)

	Regarding Claim 14, Oz et al./Oki/Kanaoka et al., teaches a method for securely delivering a package to a trunk of a vehicle comprising the steps of: 
generating an electronic key to be assigned to a specific vehicle associated with a courier or a package recipient. (See, the relevant rejection of Claim 1(a))
receiving a request for a trunk delivery from a package sender, the delivery request identifying the package recipient. (See, the relevant rejection of Claim 1(b))
assigning the trunk delivery to the courier. (See, the relevant rejection of Claim 1(c))
identifying the specific vehicle associated with the courier or the package recipient. (See, the relevant rejection of Claim 1(d))
transmitting the electronic key that is assigned to the specific vehicle to at least one of the package sender, the courier, and the package recipient. (See, the relevant rejection of Claim 1(e))
updating status of the trunk delivery. (See, the relevant rejection of Claim 1(f))
communicating with at least one of the package sender, the courier, and the package recipient relating to the status of the trunk delivery. (See, the relevant rejection of Claim 1(g))

	Regarding Claim 16, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 14 and the steps of: 


coupling the communication device to an on-board device within the specific vehicle associated with the courier or the package recipient. (Paragraph 0048)(Oz et al. teaches a communication device will be mounted on the vehicle) 

wherein the communication device coupled to the on-board device of the specific vehicle associated with the courier or the package recipient will not execute the trunk-open command unless the electronic key is received by the communication device coupled to the on-board device of the specific vehicle associated with the courier or the package recipient. (Column 4, Lines 38-45); and (Column 15, Lines 24-38)(Oz et al. teaches the delivery person will send the rolling security code to the target vehicle to open one or more doors of the target vehicle such as the target vehicles trunk, which will open the trunk so the delivery person can store the package into the vehicle.. Oz et al., also, teaches that the rolling security code will be sent to the RKE module of the target vehicle to unlock the vehicle)
	With respect to the above limitations: while Oz et al. teaches an in-vehicle communication device that is a part of a vehicle, which rolling security key will be generated and provided to the target vehicle RKE module. However, Oz et al., doesn’t explicitly teach associating a VIN with the vehicle communication device. Oz et al., also, doesn’t explicitly teach the communication device will receive and execute a trunk opening command. 
	But, Oki in the analogous art of delivering an article to a trunk, wherein the communication device receives and executes trunk-open commands. (Paragraph 0017, 0036-0037, and 0039)(Oki teaches an in-vehicle communication device as the vehicle communication device that is able to perform the drive control by sending a control signal to the trunk control unit. Oki, further, teaches that the in-vehicle communication device communicates with the DSRC communication device mounted in a vehicle. Examiner, respectfully, notes that the delivery person can transmit a delivery signal to the in-vehicle communication device, which, the in-vehicle communication device will match the codes and then unlock the trunk of the vehicle, see paragraph(s) 0036-0037 and 0039)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system, which the vehicle includes an on-board device for receiving information of Oz et al., by incorporating the teachings of a vehicle communication device that is able to perform trunk open commands of Oki, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a more convenient delivery for a recipient.  (Oki: Paragraph 0031)
	With respect to the above limitations: while Oki teaches a communication device that is able to receive a code that will communicate with a DSRC communication device that will open a trunk on the vehicle. However, Oz et al. and Oki, doesn’t explicitly teach associating a VIN with the communication device of the specific vehicle. 
	But, Kanaoka et al. in the analogous art of trunk delivery, teaches associating the communication device with a vehicle identification number (VIN) of the specific vehicle associated with the courier or the package recipient. (Paragraph(s) 0074 and 0122)(Kanaoka et al. teaches a communication device that is mounted in a vehicle, which vehicle attribute information about the vehicle on which the communication device is mounted can be extracted. Kanaoka et al., further, teaches that the vehicle attribute information includes the car manufacturing number (i.e., VIN)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes a user that provides their VIN information of Oz et al. and a vehicle delivery system that includes information about a vehicle of Oki, by incorporating the teachings of a vehicle communication device that includes vehicle attribute information that includes manufacturing number information of Kanaoka et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service to a plurality of users that use the luggage compartment of a vehicle. (Kanaoka et al.: Paragraph 0008)

	Regarding Claim 18, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 16 and wherein the electronic key is sent from a courier electronic device and received by the communication device coupled to the on-board device of the specific vehicle associated with the package recipient via short range BLUETOOTH wireless connection. (See, relevant rejection(s) above of Claim(s) 8 and 16)

Regarding Claim 19, Oz et al., teaches a method for securely delivering a package to a trunk of a vehicle comprising the steps of:
generating an electronic key to be assigned to a communication device. (Column 13, Lines 31-41); and (Column 17, Lines 7-15)(Oz et al. teaches a cloud based system that is able to generate a rolling security key, which, the cloud based system will then provide the RKE module (i.e., communication device) of the target vehicle with the rolling security key) 


receiving a request for a trunk delivery from a package sender, the delivery request identifying the package recipient. . (Column 10, Lines 52-67) and (Column 11, Lines 1-3)(Oz et al. teaches a user uses a mobile device to access a retailer’s website (i.e., a package sender). The retailer’s website collects order information including the products selected. The user device will submit shipping information to the retailer’s website that includes the vehicle VIN information (i.e., identifying the package recipient). Oz et al., further, teaches that the retailer’s website (i.e., package sender) will then send the shipping information to the package delivery system)
identifying the specific vehicle associated with the courier or the package recipient. (Column 14, Lines 18-28 and 55-64)(Oz et al. teaches two threshold distance will be determined between the delivery vehicle and the target vehicle. Oz et al., further, teaches when a close proximity by a first distance is established between the package delivery vehicle and the target vehicle is established then the target vehicle can be sent a command to produce an alert in order to help the delivery service providers driver locate the exact vehicle in the parking lot (i.e., identify the specific vehicle of the package recipient))

transmitting the electronic key assigned to the communication device that is courier, and the package recipient. (Column 14, Lines 55-64); and (Column 15, Lines 24-28)(Oz et al. teaches a GPS-based proximity system in the cloud based system can use the coordinates of the package delivery vehicle and the target vehicle in order to calculate the distance between the package delivery vehicle and the target vehicle. The system will then supply a next rolling security code of the security system of the target vehicle, which, will then open one or more doors of the target vehicle such as the trunk (i.e., transmit the electronic key that is assigned to the specific vehicle to the package recipient))
wherein the communication device, when coupled to the on-board device of the specific vehicle associated with the courier or the package recipient, will only execute a trunk-open command if the electronic key is transmitted from a courier electronic device or from a package recipient electronic device and is received by the communication device coupled to the on-board device of the specific vehicle associated with the courier or the package recipient.  (Column 4, Lines 38-45); and (Column 15, Lines 24-38)(Oz et al. teaches the delivery person will send the rolling security code to the target vehicle to open one or more doors of the target vehicle such as the target vehicles trunk, which will open the trunk so the delivery person can store the package into the vehicle.. Oz et al., also, teaches that the rolling security code will be sent to the RKE module of the target vehicle to unlock the vehicle)
With respect to the above limitations: while Oz et al. teaches a security key will be generated that will be provided to a RKE module of a user vehicle. Oz et al., further, teaches that the user can send a request for a delivery. The delivery courier is then able to identify the user vehicle based on being within a certain distance from the vehicle. Oz et al., also, teaches that the delivery courier will be provided with the security key in order to access the vehicle to then deliver the package within the vehicle. Oz et al., also, teaches that the delivery person will send the security code to the target vehicles modules, which, the trunk will then open. However, Oz et al., doesn’t explicitly teach issuing a communication device to the courier or the package recipient and associating a VIN to the communication device. Oz et al., also, doesn’t explicitly teach identifying the electronic key that is associated with the communication device and transmitting the electronic key that is associated with that VIN. 
But, Oki in the analogous art of , teaches issuing the communication device to the courier or the package recipient so that it may be coupled to an on-board device of the specific vehicle associated with the courier or the package recipient. (Paragraph 0018)(Oki teaches a delivery vehicle that will be equipped with a business communication device as a delivery communication device, which, the communication device is configured to perform DSRC communication and communication with the in-vehicle communication device of the automobile (i.e., coupled to an on-board device of the specific vehicle associated with the courier). Examiner, also, notes that the limitation “so that,” (emphasis added) is intended use language, therefore, as long as the prior art teaches the limitation “issuing the communication device to the courier or the package recipient,” will meet the claim) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery being performed by a delivery services of Oz et al., by incorporating the teachings of equipping a communication device within the delivery vehicle that is in communication with the delivery vehicle on-board device of Oki, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the delivery process by allowing delivery workers the opportunity to easily and quickly perform the authentication process when delivering packages. (Oki: Paragraph 0056)
With respect to the above limitations: while Oki teaches equipping a delivery vehicle with a communication device that will be connected to an in-vehicle device. However, Oz et al./Oki, do not explicitly teach associating a VIN to the communication device and identifying the electronic key that is associated with the communication device and transmitting the electronic key that is associated with that VIN
	But, Kanaoka et al. in the analogous art of trunk delivery, teaches
associating the communication device with a vehicle identification number (VIN) of a specific vehicle associated with a courier or a package recipient. (Paragraph(s) 0074 and 0122)(Kanaoka et al. teaches a communication device that is mounted in a vehicle, which vehicle attribute information about the vehicle on which the communication device is mounted can be extracted. Kanaoka et al., further, teaches that the vehicle attribute information includes the car manufacturing number (i.e., VIN)) 
identifying the electronic key assigned to the communication device that is associated with the VIN of the specific vehicle associated with the courier or the package recipient. (Paragraph 0142)(teaches that the server will request the issuance of the one-time key including the identification information (e.g., vehicle ID)(i.e., VIN) to the center server. The center server will accept the issuance request for the one-time key and issue the key information for making the pick-up-delivery person as a temporary electronic key that is based on the identification information of vehicle)
transmitting the electronic key assigned to the communication device that is associated with the VIN. (Paragraph(s) 0142-0143)(teaches that the center server will transfer the issued key information to the management server , which, will then be sent to the pick-delivery person terminal. Examiner, respectfully, notes that the one-time key information is based on vehicle identification information (e.g., vehicle ID)(i.e., VIN))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes a user that provides their VIN information of Oz et al. and a vehicle delivery system that includes information about a vehicle of Oki, by incorporating the teachings of a vehicle communication device that includes vehicle attribute information that includes manufacturing number information and vehicle ID information, which an electronic key will be assigned and provided to access a vehicle of Kanaoka et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service to a plurality of users that use the luggage compartment of a vehicle. (Kanaoka et al.: Paragraph 0008)

Regarding Claim 20, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 19 and wherein the trunk-open command is transmitted from a package recipient electronic device or from a courier electronic device via short-range BLUETOOTH wireless connection to the communication device coupled to the onboard device of the specific vehicle associated with the courier or the package recipient. (See, relevant rejection(s) of the above Claim(s) 8, 16(e), and 19)

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 9,508,204 B2) in view of Oki (JP 2006206225 A) and Kanaoka et al. (US 2019/0266562 A1) and further in view of Ueda et al. (US 2007/0234063 A1). 
Regarding Claim 4, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 2.
However, Oz et al./Oki/Kanaoka et al., doesn’t explicitly teach wherein the workstation is not connected to the network. 
But, Ueda et al. in the analogous art of an offline authentication server, teaches wherein the workstation is not connected to the network. (Paragraph(s) 0091-0092)(teaches an offline authentication server (i.e., workstation is not connected to the network). The authentication server includes a verification-code creation means for creating a plurality of verification codes as a one-time password. Examiner, respectfully, notes that the offline system can operate through a recording medium such as a USB memory or a floppy disk, see paragraph 0092)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that generates key information of Oz et al., a vehicle delivery system that includes using authentication codes of Oki, and a delivery system for generating key information of Kanaoka et al., by incorporating the teachings of using an offline authentication server for generating passcode information of Ueda et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent others from stealing one-time passwords  by creating a high security password leakage prevention system using offline authentication schemes. (Ueda et al.: Paragraph(s) 0003 and 0023)

	Regarding Claim 15, Oz et al./Oki/Kanaoka et al./Ueda et al., teaches all the limitations as applied to Claim 14 and the step of generating the electronic key from an offline workstation. (See, relevant rejection(s) of Claim(s) 2 and 14)
 
Claim(s)  9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 9,508,204 B2) in view of Oki (JP 2006206225 A) and Kanaoka et al. (US 2019/0266562 A1) and further in view of  Heinla et al. (US 2018/0232839 A1). 
Regarding Claim 9, Oz et al./Oki/Kanaoka et al., teaches all the limitations as applied to Claim 2.
However, Oz et al./Oki, do not explicitly teach a package recipient electronic device for transmitting trunk-open commands to the communication device coupled to the on-board device of the specific vehicle associated with the courier. 
	But, Kanaoka et al. in the analogous art of trunk delivery, teaches a package recipient electronic device for transmitting trunk-open commands to the communication device coupled to the on-board device of the specific vehicle. (Paragraph(s) 0033 and 0097-0098)(Kanaoka et al. teaches communication device and an in-vehicle device that is a part of a vehicle. The request user is able to unlock the luggage compartment using a one-time key and the key information is sent to the sharing management server after the communication device mounted on the vehicle detects the unlocking notice)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes providing a key to the trunk of a vehicle for deliver/collect a package of Oz et al. and a vehicle delivery system that includes providing a key to a vehicle to deliver a package of Oki, by incorporating the teachings of a trunk delivery system that includes providing a recipient with a code, which the code will be provided to the communication device of the vehicle to unlock the trunk for the recipient to retrieve a package from the vehicle of Kanaoka et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service to a plurality of users that use the luggage compartment of a vehicle. (Kanaoka et al.: Paragraph 0008)
	With respect to the above limitations: while Kanaoka et al. teaches a requester device can receive a one-time key from a server, which the requester will provide the one-time key to the communication device of the vehicle in order to unlock the trunk compartment of the vehicle to retrieve the package. However, Oz et al./Oki/Kanaoka et al., do not explicitly teach that the recipient will provide an open command to a vehicle that is associated with a courier. 
But, Heinla et al. in the analogous art of package delivery, teaches teach a package recipient electronic device for transmitting trunk-open commands to the specific vehicle associated with the courier. (Paragraph(s) 0025-0026 and 0104-0105)(teaches a semiautonomous or autonomous robot. The robot serves as a delivery agent (i.e., specific vehicle associated with the courier). The robot will be loaded with various objects for a delivery recipient. Heinla et al., further, teaches that the delivery recipient can accesses the delivery using an authentication method via Bluetooth, which the delivery compartment of the robot will open for the recipient to retrieve their package. Examiner, further, notes that the robot includes a communication module (i.e., communication device) for sending and receiving data)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes providing a key to the trunk of a vehicle for deliver/collect a package of Oz et al., a vehicle delivery system that includes providing a key to a vehicle to deliver a package of Oki, and  a trunk delivery system that includes providing a recipient with a code, which the code will be provided to the communication device of the vehicle to unlock the trunk for the recipient to retrieve a package from the vehicle of Kanaoka et al., by incorporating the teachings of a recipient that will provide an authentication method via BLUETOOTH to an delivery agent autonomous robot via a communication module of Heinla et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service by allowing the delivery agent robot vehicle to deliver several deliveries in one run, which delivery time will be reduced. (Heinla et al.: Paragraph 0030)

Regarding Claim 10, Oz et al./Oki/Kanaoka et al./Heinla et al., teaches all the limitations as applied to Claim 9.
However, Oz et al./Oki, do not explicitly teach 
receives the electronic key from the administrator or the courier.
transmits the electronic key to the communication device coupled to the on-board device of the specific vehicle associated with the courier.
	But, Kanaoka et al. in the analogous art of trunk delivery, teaches 
receives the electronic key from the administrator or the courier. (Paragraph 0047)(Kanaoka et al. teaches the center server will issue the authentication information for allowing the locking and unlocking the vehicle. The one-time key will be transmitted to the requester terminal for unlocking the luggage compartment of the vehicle)
transmits the electronic key to the communication device coupled to the on-board device of the specific vehicle. (Paragraph(s) 0033 and 0097-0098)(Kanaoka et al. teaches communication device and an in-vehicle device that is a part of a vehicle. The request user is able to unlock the luggage compartment using a one-time key and the key information is sent to the sharing management server after the communication device mounted on the vehicle detects the unlocking notice)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes providing a key to the trunk of a vehicle for deliver/collect a package of Oz et al. and a vehicle delivery system that includes providing a key to a vehicle to deliver a package of Oki, by incorporating the teachings of a trunk delivery system that includes providing a recipient with a code, which the code will be provided to the communication device of the vehicle to unlock the trunk for the recipient to retrieve a package from the vehicle of Kanaoka et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service to a plurality of users that use the luggage compartment of a vehicle. (Kanaoka et al.: Paragraph 0008)
	With respect to the above limitations: while Kanaoka et al. teaches a requester device can receive a one-time key from a server, which the requester will provide the one-time key to the communication device of the vehicle in order to unlock the trunk compartment of the vehicle to retrieve the package. However, Oz et al./Oki/Kanaoka et al., do not explicitly teach that the recipient will provide the key information to a vehicle that is associated with a courier. 
But, Heinla et al. in the analogous art of package delivery, teaches transmits the electronic key specific vehicle associated with the courier. (Paragraph(s) 0025-0026 and 0104-0105)(Heinla et al. teaches a semiautonomous or autonomous robot vehicle. The robot serves as a delivery agent (i.e., specific vehicle associated with the courier). The robot will be loaded with various objects for a delivery recipient. Heinla et al., further, teaches that the delivery recipient can accesses the delivery using an authentication method via BLUETOOTH, which the delivery compartment of the robot will open for the recipient to retrieve their package. Examiner, further, notes that the robot includes a communication module (i.e., communication device) for sending and receiving data)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes providing a key to the trunk of a vehicle for deliver/collect a package of Oz et al., a vehicle delivery system that includes providing a key to a vehicle to deliver a package of Oki, and  a trunk delivery system that includes providing a recipient with a code, which the code will be provided to the communication device of the vehicle to unlock the trunk for the recipient to retrieve a package from the vehicle of Kanaoka et al., by incorporating the teachings of a recipient that will provide an authentication method via BLUETOOTH to an delivery agent autonomous robot via a communication module of Heinla et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service by authenticating the delivery recipient before providing access to the delivery in the robot. (Heinla et al.: Paragraph 0078)

Regarding Claim 11, Oz et al./Oki/Kanaoka et al./Heinla et al., teaches all the limitations as applied to Claim 10.
However, Oz et al./Oki/Kanaoka et al., do not explicitly teach wherein the communication device coupled to the on-board device of the specific vehicle associated with the courier will not execute the trunk-open command unless the electronic key is sent from the package recipient electronic device and received by the communication device coupled to the on-board device of the specific vehicle associated with the courier. 
But, Heinla et al. in the analogous art of package delivery, teaches wherein the communication device coupled to the on-board device of the specific vehicle associated with the courier will not execute the trunk-open command unless the electronic key is sent from the package recipient electronic device and received by the communication device coupled to the on-board device of the specific vehicle associated with the courier. (Paragraph(s) 0025-0026 and 0104-0105)(Heinla et al. teaches a semiautonomous or autonomous robot vehicle. The robot serves as a delivery agent (i.e., specific vehicle associated with the courier). The robot also includes a communication module (i.e., communication device) for sending and receiving data. The robot will be loaded with various objects for a delivery recipient. Heinla et al., further, teaches that the delivery recipient can accesses the delivery using an authentication method via BLUETOOTH, which the delivery compartment of the robot will open for the recipient to retrieve their package) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes providing a key to the trunk of a vehicle for deliver/collect a package of Oz et al., a vehicle delivery system that includes providing a key to a vehicle to deliver a package of Oki, and  a trunk delivery system that includes providing a recipient with a code, which the code will be provided to the communication device of the vehicle to unlock the trunk for the recipient to retrieve a package from the vehicle of Kanaoka et al., by incorporating the teachings of a recipient that will provide an authentication method via BLUETOOTH to an delivery agent autonomous robot via a communication module of Heinla et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service by authenticating the delivery recipient before providing access to the delivery in the robot. (Heinla et al.: Paragraph 0078)

Regarding Claim 12, Oz et al./Oki/Kanaoka et al./Heinla et al., teaches all the limitations as applied to Claim 11.
However, Oz et al./Oki/Kanaoka et al., do not explicitly teach wherein the electronic key is sent and received between the package recipient electronic device and the communication device coupled to the on-board device of the specific vehicle associated with the courier via short range BLUETOOTH wireless connection. 
But, Heinla et al. in the analogous art of package delivery, teaches wherein the electronic key is sent and received between the package recipient electronic device and the communication device coupled to the on-board device of the specific vehicle associated with the courier via short range BLUETOOTH wireless connection. (Paragraph(s) 0025-0026 and 0104-0105)(Heinla et al. teaches a semiautonomous or autonomous robot vehicle. The robot serves as a delivery agent (i.e., specific vehicle associated with the courier). The robot also includes a communication module (i.e., communication device) for sending and receiving data. The robot will be loaded with various objects for a delivery recipient. Heinla et al., further, teaches that the delivery recipient can accesses the delivery using an authentication method via BLUETOOTH, which the delivery compartment of the robot will open for the recipient to retrieve their package) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a trunk delivery system that  includes providing a key to the trunk of a vehicle for deliver/collect a package of Oz et al., a vehicle delivery system that includes providing a key to a vehicle to deliver a package of Oki, and  a trunk delivery system that includes providing a recipient with a code, which the code will be provided to the communication device of the vehicle to unlock the trunk for the recipient to retrieve a package from the vehicle of Kanaoka et al., by incorporating the teachings of a recipient that will provide an authentication method via BLUETOOTH to an delivery agent autonomous robot via a communication module of Heinla et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a convenient delivery service by authenticating the delivery recipient before providing access to the delivery in the robot. (Heinla et al.: Paragraph 0078)

Regarding Claim 17, Oz et al./Oki/Kanaoka et al./Heinla et al., teaches all the limitations as applied to Claim 16 and wherein the electronic key is sent from ta package recipient electronic device and received by the communication device coupled to the on-board device of the specific vehicle associated with the courier via short range BLUETOOTH wireless connection. (See, relevant rejection of Claim(s) 12 and 16)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roemer (EP 3506137 A1). Roemer a system that allows or prohibits a user from accessing a product or a service, such as accessing a vehicle that has an electronic lock. Roemer, further, teaches a password server that is able to generate at least one password for the user. The password generates cryptographic keys, such as private keys. Roemer, also, teaches that the password server can sign the data the data of the password with the secured object. Roemer, further, teaches that the password and secured object will not have connection between the two. 
Sakuradaus (US 2019/0205818 A1). Sakuradaus teaches a trunk delivery system, which, a delivery courier can deliver a package to a user vehicle. The delivery courier will have a passkey to access the vehicle in order to store the package into the vehicle. 
“Hyundai ‘Digital Key’: Now use smartphone to start and lock/unlock car!,” by Shah Pradeep, March, 05, 2019, (hereinafter Digital). Digital teaches a digital key that will allow users to unlock and start their Hyundai vehicle through the use of their smartphone via Bluetooth. Digital, also, teaches that a courier can use the key to open the trunk to deliver a parcel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628